Citation Nr: 1522659	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-25 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to December 1991 and January 1998 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On May 30, 2012, the Veteran appeared at the RO and testified at a videoconference hearing before the Board, sitting in Washington, DC.  A transcript of the hearing is of record.

The Board previously considered this issue in October 2012 and August 2014, twice remanding the issue for further evidentiary development.  Following the August 2014 remand, the Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in January 2015.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran has a current eye disability that is related to his service or his service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his service connection claim in February 2007, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

Additionally, the May 2012 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided a VA examination in October 2012 to determine the nature and etiology of the Veteran's claimed eye disability.  The Board remanded for an addendum opinion, and a new examination was deemed necessary.  This second examination took place in December 2014.  The new examiner provided a medical opinion with consideration of all pertinent evidence.  The Board finds the examiner's opinion to be adequate and there is no argument to the contrary.

VA has satisfied its duties to inform and assist with respect to this claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran believes that her current eye disability is related to a head injury that she sustained as a result of a 1991 motor vehicle accident during service.  See October 2012 Board hearing transcript.  The Board notes that the Veteran is service-connected for migraine headaches and a psychiatric disability.  As such, her claim of service connection will be considered on both a direct and secondary basis.  

The Veteran described her eye disability as floating black things and limited peripheral vision.  Id.  The medical evidence shows current diagnoses of non-pathologic vitreous floaters; ptosis; heterochromia; dry eye syndrome; and allergic conjunctivitis.  See VA examinations from October 2012 and December 2014.

The Veteran has stated that she had a motor vehicle accident in 1991.  See August 2006 private treatment record.  In her October 2012 Board hearing, she stated that she started having eye problems during service in Italy, at which time she was told that her eye problems might be related to the head trauma from the claimed 1991 motor vehicle accident.  See also July 2009 substantive appeal (stating that eye disability was diagnosed in service and has worsened).  Military personnel records show that the Veteran served in Italy from October 1990 to November 1991.  Service treatment records, however, are negative for a motor vehicle accident in service, but show that the Veteran complained and was treated for headaches in April 1991.  In view of the above, the Board finds that the evidence is in relative equipoise as to the occurrence of the 1991 motor vehicle accident and resolves any doubt in the Veteran's favor.  The Board also notes that a July 1991 service examination indicates that the Veteran had defective visual acuity.

The December 2014 VA examiner opined that the Veteran's current eye disabilities are less likely than not caused by, or related to, an injury or event in service, to include the claimed motor vehicle accident.  The examiner also opined that her eye disabilities are less likely than not caused by, related to, or aggravated by, the Veteran's service-connected migraine headaches or psychiatric disability.  The examiner noted that there were no eye disabilities such as decreased visual acuity or loss of peripheral vision; the Veteran's disabilities are all clinical entities that are not caused by accident, migraine, or psychiatric disorder; her heterochromia and ptosis were congenital; and the vitreous floaters were likely normal and non-pathological.  See also October 2012 VA examination report.  

Furthermore, the Veteran is not competent to establish a connection between his eye disabilities and service or his service-connected disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such question of causality is a complex medical issue, requiring medical expertise, as opposed to an immediately observable relationship of cause and effect.  As there is no evidence that the Veteran's eye disabilities are connected to his service-connected disabilities, service connection on a secondary basis is not warranted.  

Additionally, direct service connection is not warranted because there is no evidence that any of his current eye disabilities was diagnosed in service or that it is directly related to an injury, event, or disease in service.  

In sum, the weight of the evidence is against service connection for an eye disability, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an eye disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


